Name: Commission Regulation (EC) No 2141/2002 of 29 November 2002 concerning tenders submitted in response to the invitation to tender for the export of husked long grain B rice to the island of RÃ ©union referred to in Regulation (EC) No 1895/2002
 Type: Regulation
 Subject Matter: trade policy;  Africa;  plant product
 Date Published: nan

 Avis juridique important|32002R2141Commission Regulation (EC) No 2141/2002 of 29 November 2002 concerning tenders submitted in response to the invitation to tender for the export of husked long grain B rice to the island of RÃ ©union referred to in Regulation (EC) No 1895/2002 Official Journal L 325 , 30/11/2002 P. 0037 - 0037Commission Regulation (EC) No 2141/2002of 29 November 2002concerning tenders submitted in response to the invitation to tender for the export of husked long grain B rice to the island of RÃ ©union referred to in Regulation (EC) No 1895/2002THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice(1), as last amended by Commission Regulation (EC) No 411/2002(2), and in particular Article 10(1) thereof,Having regard to Commission Regulation (EEC) No 2692/89 of 6 September 1989 laying down detailed rules for exports of rice to RÃ ©union(3), as amended by Regulation (EC) No 1453/1999(4), and in particular Article 9(1) thereof,Whereas:(1) Commission Regulation (EC) No 1895/2002(5) opens an invitation to tender for the subsidy on rice exported to RÃ ©union.(2) Article 9 of Regulation (EEC) No 2692/89 allows the Commission to decide, in accordance with the procedure laid down in Article 22 of Regulation (EC) No 3072/95 and on the basis of the tenders submitted, to make no award.(3) On the basis of the criteria laid down in Articles 2 and 3 of Regulation (EEC) No 2692/89, a maximum subsidy should not be fixed.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1No action shall be taken on the tenders submitted from 25 to 28 November 2002 in response to the invitation to tender referred to in Regulation (EC) No 1895/2002 for the subsidy on exports to RÃ ©union of husked long grain B rice falling within CN code 1006 20 98.Article 2This Regulation shall enter into force on 30 November 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 November 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 329, 30.12.1995, p. 18.(2) OJ L 62, 5.3.2002, p. 27.(3) OJ L 261, 7.9.1989, p. 8.(4) OJ L 167, 2.7.1999, p. 19.(5) OJ L 287, 25.10.2002, p. 3.